                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



CHAD EUGENE RANES,

                           Plaintiff,

          v.                                   CASE NO. 17-3196-SAC

BRIAN MURPHY, et al.,

                           Defendants.


                         ORDER OF DISMISSAL

     This matter, a civil rights complaint filed under 42 U.S.C.

§1983, comes before the Court on the motion to dismiss of defendants

Jewel, Murphy, Sears, and Thompson. Plaintiff did not file a response.

Accordingly, the Court has considered the motion under Local Rule 7.4,

governing unopposed motions and allowing them to be granted without

further notice. D. Kan. R. 7.4(b).

                             Background

     Plaintiff commenced this action while in pretrial detention at

the Allen County Jail, Iola, Kansas (ACJ). After conducting a
screening of plaintiff’s amended complaint (Doc. 8), the Court

dismissed Counts 2 and 3 and directed a response on plaintiff’s claim

alleging he received constitutionally inadequate medical care for a

hernia or hernias. Defendants have filed a Martinez report (Doc. 16)

and the motion to dismiss (Doc. 17).

     The record before the Court shows plaintiff was booked into the

ACJ in June 2015 and reported that he had a hernia that had been
bothering him. He did not seek medical attention for that condition,

and he was released on July 22, 2015.
     In December 2016 and in May 2017, plaintiff was briefly detained

in the ACJ. During those periods, he sought medical attention for other

conditions but did not report a hernia.

     On July 4, 2017, plaintiff again entered the ACJ. Between July

and December 2017, he submitted a number of requests concerning

medical care.

     During July 2017, he reported abdominal pain and a knot that was

popping out. In late July, plaintiff consulted with Becky French, a

nurse practitioner employed with Iola Family Physicians, who goes to

the jail each week to address medical concerns of prisoners. She

examined plaintiff on August 1 and determined the hernia did not

require surgery.

     During August, plaintiff continued to request surgery and

complained of stomach pain. On August 17, Dr. Timothy Spears examined

him. Dr. Spears did not observe any signs of a hernia but stated that

if a hernia popped out and would not go back it would be evaluated

then. Based on those findings, the ACJ did not believe that surgery

or additional procedures were medically necessary. Plaintiff
continued to complain of pain and other difficulty caused by the

hernia, filing medical requests and a grievance seeking medical

treatment.

     Ms. French examined plaintiff again on September 12 and again

concluded the hernia could be managed without surgery. She prescribed

stool softeners. However, on September 28, after performing another

examination, Ms. French believed that plaintiff should see a surgeon

if approved by Sheriff Murphy.
     In October, plaintiff underwent an MRI, which did not reveal any

hernia. Ms. French instructed jail staff to provide stool softeners
and laxatives.

     In November, plaintiff asked to see Ms. French concerning his

hernia and complained of pain. In late November, plaintiff saw a

surgeon, Dr. Landau. Dr. Landau recommended surgery, and on December

28, plaintiff underwent surgery to correct a hernia.

                         Standard of Review

     In ruling on a motion to dismiss filed under Rule 12(b)(6) of

the Federal Rules of Civil Procedure, the Court assumes as true all

well-pleaded factual allegations and views them in the light most

favorable to the non-moving party to determine whether they plausibly

give rise to an entitlement to relief. Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). The pleading standard arising from the decisions in

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Iqbal requires

a plaintiff to plead facts sufficient to show that the claims have

substantive plausibility.

     The plausibility standard is considered a “refined standard”,

described as one that “refers to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath
of conduct, much of it innocent, then the plaintiffs have not nudged

their claims across the line from conceivable to plausible.” Khalik

v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)(citing Kansas

Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011)).

     A complaint fails to state a claim on which relief may be granted

if it lacks factual allegations that “raise a right to relief above

the speculative level on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.
at 555 (2007)(citation omitted). Bare legal conclusions are not

afforded the presumption of truth; rather, “they must be supported
by factual allegations” to state a claim for relief. Iqbal, 556 U.S.

at 679.

                               Discussion

    Because plaintiff was a pretrial detainee at the time his claims

arose, his right to adequate medical care is protected by the Due

Process Clause of the Fourteenth Amendment. See Lopez v. McMaster,

172 F.3d 756, 759 n. 2 (10th Cir. 1999). Because “a pretrial detainee

enjoys at least the same constitutional protections as a convicted

criminal”, Blackmon v. Sutton, 734 F.3d 1237, 1240-41 (10th Cir. 2013),

the Tenth Circuit applies the same deliberate indifference standard

to claims by pretrial detainees. See, e.g., Clark v. Colbert, 895 F.3d

1258, 1267 (10th Cir. 2018).

     To succeed on a claim of inadequate medical care, a prisoner must

show “acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Self v. Crum, 439 F.3d 1227

1230 (10th Cir. 2006)(internal quotation marks omitted).

     The deliberate indifference standard has two components. First,

a prisoner must meet an objective standard by showing that the alleged
deprivation is “sufficiently serious” to be an unconstitutional

denial of care. Self, 439 F.3d at 1230 (quoting Farmer v. Brennan,

511 U.S. 825, 834 (1994)). Next, a prisoner must meet a subjective

standard by showing that the defendant prison official acted with a

“sufficiently culpable state of mind.” Id. at 1230-31 (quoting Farmer,

511 U.S. at 834).

     A prisoner’s disagreement with a provider’s medical judgment

concerning appropriate treatment is insufficient to establish
deliberate indifference. See Gee v. Pacheco, 627 F.3d 1178, 1192 (10th

Cir. 2010).
     In this case, the plaintiff received medical care that included

evaluations by a nurse practitioner, a physician, and a surgeon. He

also was provided with the treatment recommended by those medical

professionals. Because the Martinez report and the uncontested motion

to dismiss show the plaintiff received a continuing course of

treatment that was responsive to his medical complaints, the Court

concludes that defendants’ motion to dismiss must be granted.

     IT IS, THEREFORE, BY THE COURT ORDERED defendants’ motion to

dismiss (Doc. 17) is granted.

     IT IS SO ORDERED.

     DATED:   This 11th day of June, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
